Church, S.
In the application to revoke letters of administration given to Jane Ward, who claimed to be the widow of the •deceased, it appears that she was married a number of years ago to one Kingsbury, who subsequently became insane, and after-wards, in 1902, she intermarried with the deceased, notwithstanding that the said Kingsbury was still living. Under these circumstances her marriage to the deceased was an absolute nullity; and, upon the deceased being informed of this fact, he refused to live any longer with her and subsequently married the petitioner herein. Despite these facts, the said Jane Ward applied for letters of administration, concealing such facts from the court.
In opposition to this proceeding, she attempts to assert that, at the time she was married to the deceased, she believed her previous husband, Kingsbury, to be dead. Her affidavit on this matter, however, merely states conclusions and does not show that she ever made any honest attempt to ascertain whether he *414was dead or alive. She was living with him in Brooklyn and,, when he became insane, he was incarcerated in the Elatbush asylum, but it is claimed he was afterward removed to Kings Park. It is not shown that she ever inquired from time to time as to his condition at the Elatbush asylum, nor is there any suggestion that she ever inquired -as to whether he was living or dead. It appears rather, to the contrary, that upon his incarceration in such asylum she paid no further attention to the fact that he was her husband, but contracted her marriage with the' deceased without any attempt to ascertain if she had any legal right to do so.
While this conduct was reprehensible, yet, when the fact that her first husband was living had become definitely established and the deceased had repudiated his marriage with her, her action in obtaining letters of administration by concealing such facts was a deliberate fraud upon the court and upon the rights; of the next of kin of the deceased.
The application to revoke her letters is granted, with fifty dollars costs, payable by the administratrix personally.
Application granted, with fifty dollars costs.